Citation Nr: 1119209	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  98-06 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to a disability rating greater than 70 percent for service-connected depressive disorder associated with left pelvic fracture with shortening of the left leg and degenerative arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from April 1983 to October 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), located in St. Petersburg, Florida, that increased the disability rating for the service-connected depressive disorder to 50 percent, effective May 31, 2005.  In April 2007, the RO increased the disability rating of the Veteran's depressive disorder to 70 percent, effective May 31, 2005.  

In September 2008, the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2009, pursuant to a Joint Motion For Remand, the Court vacated and remanded the Board's September 2008 decision and remanded the issue to the Board for compliance with the instructions in the joint motion.  The case is now returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the September 2009 Joint Motion for Remand, the parties agreed that the VA examiner in January 2007 had indicated that the Veteran's depression would make it very difficult for her to function in an employment setting.  It was further suggested that sufficient consideration had not been given to the effect that the Veteran's symptoms had on her social and occupational functioning.  A review of her claims file reveals that she most recently underwent a VA mental disorders examination in January 2007.  

In light of the evidence showing that the Veteran is receiving current treatment for her psychiatric disability, and given that VA treatment records, dated since April 2007 have largely not been associated with the claims folder, and that she has not had a VA psychiatric examination since January 2007, the Board finds that she should be scheduled for a VA psychiatric examination addressing the current nature and severity of her psychiatric disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and ask her to specify all medical care providers who have treated psychiatric disability.  The RO should then obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file.  The RO should specifically request updated medical records from the Biloxi, Mississippi, VA Healthcare System and associate these records with the claims file.  If the requested records are unavailable, or the search otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified.

2.  The RO must afford the Veteran a VA mental disorders examination to determine the nature and severity of her psychiatric disability.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.  The examiner must comment on the impact of the Veteran's psychiatric disability on her ability to obtain and retain gainful employment.  In doing so, the examiner must acknowledge and discuss the April 2011 Vet Center report and a January 2011 statement submitted by the Veteran's daughter.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

3.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

